Citation Nr: 0528078	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), now rated 30 percent disabling.

2.  Entitlement to an increased rating for a lumbosacral 
spine disability, now rated 20 percent disabling.

3.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his son, and G.J.R.

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that increased the rating for his lumbosacral 
spine disability (damaged nucleus pulposus, lumbosacral area) 
to 20 percent.  The RO also awarded service connection and a 
30 percent rating for PTSD, and it denied an increased 
(compensable) rating for left ear hearing loss.  The veteran 
testified before the Board at a hearing held via 
videoconference from the RO in May 2005.

The claim for an increased rating for a lumbosacral spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All required notices and assistance to the veteran have 
been provided, and all evidence necessary for disposition of 
the claims has been obtained.

2.  Service-connected PTSD is manifested by moderate 
symptoms, with GAF scale scores ranging from 55 to generally 
65 and the 70s; his symptoms include depression and sleep 
problems, but he has good relationships with family and some 
friends, and has even worked as recently as 2002 as a 
classroom teacher.

3.  Service-connected left ear hearing loss is manifested by 
Level VIII hearing acuity under one VA method for evaluating 
hearing loss, but his non-service-connected right ear hearing 
loss is characterized as Level I hearing acuity for VA 
purposes.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD, now rated 
30 percent, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2005).

2.  The criteria for an increased (compensable) rating for 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must consider whether VA has satisfied 
all duties to notify and assist the veteran with respect to 
the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2004).  

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant' s behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decisions post-dated the 
November 9, 2000, effective date of the relevant notice and 
assistance requirements.  However, the notices regarding the 
claims informed him of the bases for the relevant decisions, 
what types of evidence would be needed, and how the evidence 
would be secured.  Any defect with regard to the timing of 
the notice to the veteran was harmless because of the 
thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Specifically, the RO sent correspondence in June 2002; a 
statement of the case in February 2004; and a supplemental 
statement of the case in May 2004.  The correspondence and 
adjudicative documents also discussed specific evidence and 
the particular legal requirements applicable to the claims on 
appeal.  Taken together, these documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, and the pertinent laws and 
regulations (including 38 U.S.C.A. §§ 5103 & 5107 and 
38 C.F.R. § 3.159), and the reasons for the RO's decisions.  
There was no harm to the veteran; VA made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  Thus, 
the VA has satisfied its "duty to notify" the veteran.

In addition, all relevant, identified, and available evidence 
has been obtained.  The veteran has not referred to any 
relevant evidence that should be obtained that is still 
available.  VA has also examined the veteran many times.  

In conclusion, the Board finds that the VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board now 
turns to the merits of the claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

However, with regard to the PTSD claim, the veteran timely 
appealed the rating initially assigned for his PTSD on the 
original grant of service connection.  Thus, the Board must 
consider entitlement to "staged ratings" for different 
degrees of disability since the original grant of service 
connection for the PTSD claim.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

PTSD

Under the applicable rating criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).  The psychiatric symptoms 
listed in the above rating criteria are not exclusive, but 
are examples of typical symptoms for the listed percentage 
ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to a January 2002 private vocational counselor's 
report, the veteran was recently employed as a classroom 
teacher and a temporary baseball coach.

On VA PTSD examination in June 2002, the veteran complained 
of increasing nightmares in the last five to six years; in 
the last few weeks, he had been having nightmares every 
night.  He reported easily losing his temper.  He had never 
been hospitalized or treated as an outpatient or inpatient 
for any psychiatric condition.  The veteran's speech was very 
slow; it was unclear whether this was just his personality or 
a sign of cognitive or neurologic deficit.  At the time, he 
had had a successful marriage for 37 years and good 
relationships with his children and wife.  He had had some 
close friends with whom he would hunt and fish.  He enjoyed 
working on his rental property.  He had been in various types 
of jobs, most recently in teaching for the last few years.  
The examiner felt that, all in all, the veteran's adjustments 
since service had been adequate; his physical problems, 
however, were noteworthy.

On mental status examination, there was no evidence of 
thought process or communication deficit although he appeared 
to be slow-thinking and deliberate.  He had not had any 
delusions.  His interactions during the examination were 
appropriate.  He denied suicidal or homicidal thoughts or 
attempts.  Hygiene was excellent.  He was oriented as to 
person, place, and time, but he did not recall why he was at 
the examination.  His memory seemed to be within normal 
limits.  He was not obsessive or compulsive, although his 
speech was slow and deliberate.  He was sometimes rambling 
and irrelevant, as he seemed to try to make a good 
impression.  He reported panic or anxiety attacks about four 
or five times annually.  He did not seem markedly depressed 
or anxious.  It was noted, however, that he had "a rather 
short fuse."  He had been having sleep problems for two to 
four years, with worsening over time.  He described dreaming 
of Vietnam often.  The examiner noted that the veteran had 
recurrent, intrusive, distressing recollections of service; 
intense psychological and physiological reaction to 
stressors; occasional flashbacks; very emotional and angry 
reactions; avoidance of certain stimuli; detachment from 
others; persistent symptoms of increased arousal, including 
sleep difficulties, irritability, temper outbursts, and 
exaggerated startle response.  The diagnosis was chronic, 
delayed PTSD; the current GAF scale score was 65, and the 
highest level in the past year had been around 70.  The 
examiner concluded that while the veteran had experienced 
some adjustment problems, he had generally managed fairly 
well over the years by maintaining a marriage, family, and 
employment.  Although his PTSD symptoms had worsened in the 
last few years, he had coped fairly well.  The examiner 
recommended group or individual therapy.  

The veteran wrote in October 2002 that he had stopped going 
to church because of hearing problems.  He also wrote that 
his PTSD had affected his marriage and life because of 
nightmares, flashbacks, mood, temper, and inability to hold a 
job.  He indicated that he could not hold a job for more than 
one year.  These jobs had been teaching jobs.  He often 
sought to be alone instead of attending social functions.  
Letters from his children and a friend supported the 
veteran's description of these symptoms.  One of his children 
elaborated on the veteran's dissolving marriage and unstable 
employment history with many changes in jobs and types of 
jobs over the years.  The friend (K.M.B.) described the 
veteran's graduate studies at a local university and in 
social outings, including hearing problems and mood swings.

On VA PTSD examination in March 2003, the examiner noted that 
the veteran was in the process of a divorce from his wife.  
He was living in one of his rental houses, but he was not 
working any more.  The veteran described knee problems.  He 
admitted being verbally abusive toward his then-wife.  He 
noted having had flashbacks over the last six years.  Also, 
at times, he did not like being around anyone.  He and his 
then-wife had learned to avoid discussing his active service.  
He noted that he had been active in church for many years, 
but he had since decided that "no one gave a damn" and that 
he had become "withdrawn and hyper."  He admitted having 
had some thoughts of suicide, but he had never intended to do 
so.  He reported being able to talk to his children, with 
whom he was very close.  He also had talked to some of his 
brothers about his time in service and had always been close 
with a nephew, with whom he hunted and fished over the years.  
During the day, he tended to some rental property (including 
repairs and maintenance where possible), but he was becoming 
less able to do so over time.  He visited one or another of 
his brothers every day.  He had been preoccupied about his 
pending divorce and had been angry about his spouse's 
expenses.  He had not been sleeping very well because of 
aches and pains.  He described having a good appetite.  He 
was anxious much of the time and periodically depressed.  He 
indicated that the condition had been steadily worse over the 
last few years.  The examiner noted that the veteran had not 
been working due to physical problems and that the social 
impairment seemed to be extensive at present, since he was 
having fewer and fewer relations with people.

Objectively, his speech within normal limits, but it was slow 
with long latencies and rambling.  He was fully oriented, and 
he could perform mathematical and abstract reasoning tasks.  
He did well on a logic test and on a test for judgment and 
knowledge of socially expected behavior.  Memory was good, 
but concentration was slightly suspect.  The veteran also 
indicated that he worried about his memory and ability to 
concentrate.  The examiner felt that the veteran was not 
having actual hallucinations, but that he was describing what 
happened when people are very anxious (such as hearing creaks 
at home).  Again, the veteran reported some suicidal 
thoughts.  His hygiene was good.  He denied having any 
obsessive or ritualistic behavior.  He appeared to have 
difficulty with depression and anxiety, as well as with sleep 
due to pain.  He denied having impulse control problems.  
Testing revealed that he had overstated his difficulties.  
The diagnosis was chronic PTSD.  His GAF scale score was 55, 
which indicated moderate symptoms.

VA psychiatric treatment records from early 2003 reflect 
ongoing symptoms of sleep difficulties, depressed mood, low 
energy level, decreased interest in daily activities, lack of 
socialization, anhedonia, flashbacks, and nightmares.  The 
veteran also reported marital difficulties.  Diagnoses were 
depressive disorder and PTSD, and GAF scale scores were 
generally 65.  

The veteran complained only of insomnia in June 2003.  His 
speech was coherent and relevant, but with psychomotor 
retardation.  Affect was appropriate to his depressed mood.  
He denied suicidal or homicidal ideations and hallucinations.  
Memory was intact.  Sensorium was clear.  He was alert and 
oriented in all four spheres.  Judgment and insight were 
fair.  Diagnoses were depressive disorder and PTSD.  His GAF 
scale score was 65.

In July 2003, the veteran reported having been severely 
depressed in the 1980s and about 8 years ago.  However, at 
present, diagnoses included moderate, recurrent major 
depression without psychotic features, PTSD, and recent 
marital problem; his GAF scale score was 65.

In August 2003, a psychiatry note indicated that the veteran 
was taking college courses, which were keeping him busy.  
Medication had helped to improve his sleep greatly.  He had 
not slept as well in years.  His appetite was good.  But he 
was not socializing like he used to.  He still had 
nightmares, but medication had lessened the frequency.  
Objectively, he was in no acute distress.  Speech was normal.  
Mood was slightly depressed.  Affect was restricted.  
Thoughts were goal-directed with no loose associations.  He 
had no psychoses or suicidal ideations.  Diagnoses were 
recurrent major depression in partial remission, PTSD, and a 
recent marital problem.  The GAF scale score was 75.  

On VA psychiatric treatment in December 2003, the veteran 
stated that his depression was under control.  He reported 
taking online courses and going to school.  He had been 
having nightly nightmares, especially prompted by fireworks.  
He had had occasional flashbacks during the day.  
Objectively, results were similar to the August 2003 
treatment report.  His GAF scale score was 75 again.  

The veteran, his son, and a former housemate testified before 
the Board in May 2005 that his PTSD produced sleep problems, 
family problems, and anger problems.  He recalled one 
instance of an employer making an accommodation to lessen his 
interaction with others.  He had last worked three years ago.  
Now, he had very few friends.  He described some longer term 
memory problems.  

The veteran has submitted statements and supporting lay 
evidence regarding a worsening in his PTSD symptoms.  
However, this evidence must be viewed together with the 
clinical evidence and the various examination reports.  
Generally, the veteran's GAF scale scores have actually 
improved in the last few years (ranging from 65 to 70 in 
2002, to a lower point of 55 in March 2003, and then to 
higher levels of 65 to 75 throughout the remainder of 2003).  
Beyond the GAF scale scores, the veteran's symptoms have 
generally included some depression, some sleep problems, 
anger problems, nightmares, flashbacks, occasional panic 
attacks, and at best, some reported but unconfirmed memory 
problems, and reported social withdrawal.  At the same time, 
his hygiene remains good to excellent, his judgment and 
insight have been fair, he has not exhibited speech problems 
(aside from a slow, deliberate speech process), panic attacks 
more than once per week, objective memory impairment, or 
impaired judgment or abstract thinking.  In addition, until 
very recently, he was able to work, despite the assertions 
that he changed jobs (and types of jobs) very frequently and 
that his marriage ended because of PTSD symptoms.  While the 
veteran has changed jobs and is now divorced, the full 
factual background shows that the veteran still appears to 
maintain good, close relationships with various other family 
members and friends.  Indeed, a 2002 non-VA vocational 
counseling report pointed to hearing problems as having 
restricted the veteran's socialization, and other physical 
medical issues (such as left knee problems) have hindered his 
ability to work.  

This evidence certainly demonstrates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Indeed, VA examination in 2002 specifically noted 
that the veteran was generally functioning satisfactorily, 
and VA examination in 2003 indicated that his symptoms (even 
when apparently overstated) were no more than moderate.

As noted above, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  The veteran's 
PTSD does not present any of these symptoms in a consistent 
or chronic fashion.

The Board finds that the weight of the evidence shows that 
the veteran's PTSD warrants no more than a 30 percent rating 
at all stages since the effective date of service connection 
for PTSD.  As the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left ear hearing loss 

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  These averages are 
entered into a table (Table VI) of the Rating Schedule to 
determine the auditory acuity level of each ear, and these 
auditory acuity levels are entered into another table (Table 
VII) of the Rating Schedule to determine the percentage 
disability rating.  38 C.F.R. § 4.85.  

If service connection is in effect only for one ear, for 
purposes of assigning a disability rating under the VA Rating 
Schedule, the non-service-connected ear will be treated as 
being Level I.  Ibid.

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2005).  
This alternative method applies because the veteran's left 
ear hearing test results include puretone thresholds of 90 
dB's in four of the measured frequencies (1000 Hz, 2000 Hz, 
3000 Hz, and 4000 Hz).  Under this alternative method, VA 
uses either Table VI or Table VIa, whichever results in the 
higher numeral.

On VA examination in July 2002, the veteran reported having 
significant difficulty understanding speech without his 
hearing aids in all listening situations.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
90
90
LEFT
65
90
85
90
95

The average was 90 in the service-connected left ear (and 82 
in the non-service-connected right ear).  Speech recognition 
ability was 96 percent in the left ear (and 98 percent in the 
right ear).  The results revealed moderate to profound 
sensorineural hearing loss.  The examiner remarked that the 
veteran would indeed experience marked difficulty hearing and 
understanding speech, especially with competing background 
noise.

Under the usual method set forth in 38 C.F.R. § 4.85, by 
reference to Table VI, the veteran's left ear qualifies as 
Level III acuity.  However, under the alternative method set 
forth in 38 C.F.R. § 4.86, by reference to table VIa, his 
left ear qualifies as Level VIII acuity.  Since the 
alternative method yields the higher numerical evaluation, 
the Board uses this level of acuity for the purpose of rating 
the hearing loss.  Under Table VII, where the service-
connected left ear is Level VIII and the non-service-
connected right ear is Level I, a 0 percent rating is 
warranted.  

The veteran wrote in October 2002 that he could not hear and 
that he had even stopped going to church because of hearing 
problems.  Letters from the veteran's children and a friend 
supported the veteran's description of these symptoms.  That 
friend (K.M.B.) described the veteran's graduate studies at a 
local university and in social outings.  He noted the 
veteran's hearing difficulties in those settings.

On VA examination in February 2003, the veteran reported 
having difficulty understanding speech in all listening 
situations.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
70
80
85
LEFT
75
90
90
90
90

The average was 90 in the service-connected left ear (and 76 
in the non-service-connected right ear).  Speech recognition 
ability was 92 percent in the left ear (and 98 percent in the 
right ear).  The results revealed bilateral asymmetrical 
mixed hearing loss that was moderate to profound in degree.  
The examiner remarked that the veteran would indeed 
experience marked difficulty hearing and understanding 
speech, especially with competing background noise.  On VA 
PTSD examination in March 2003, the veteran also stated that 
his hearing had continued to deteriorate.

Under the usual method set forth in 38 C.F.R. § 4.85, by 
reference to Table VI, the veteran's left ear qualifies as 
Level III acuity.  However, under the alternative method set 
forth in 38 C.F.R. § 4.86, by reference to table VIa, his 
left ear qualifies as Level VIII acuity.  Since the 
alternative method yields the higher numerical evaluation, 
the Board uses this level of acuity for the purpose of rating 
the hearing loss.  Under Table VII, where the service-
connected left ear is Level VIII and the non-service-
connected right ear is Level I, a 0 percent rating is 
warranted.  This comports with the results of the 2002 VA 
examination.

At the May 2005 hearing before the Board, the veteran, his 
son, and a former housemate described ongoing hearing 
problems.  They noted that the veteran wore hearing aids.  
The Board is mindful of the assertions that the veteran's 
hearing loss has worsened and that he cannot hear now.  
However, the appropriate disability rating is based on the 
test results, and those test results, as discussed above, 
warrant only a 0 percent rating.  

The weight of the evidence demonstrates that the veteran's 
service-connected left ear hearing loss warrants no more than 
a 0 percent rating.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.




ORDER

An increased rating for PTSD, now rated 30 percent, is 
denied.

An increased rating for left ear hearing loss, now rated 0 
percent, is denied.


REMAND

The Board must remand the claim for an increased rating for a 
lumbosacral spine disability.

In June 2005, the veteran submitted a June 1995 examination 
report from a non-VA chiropractor, and it bears directly on 
the lumbosacral spine disability rating claim.  

The veteran has not waived consideration by the RO of that 
evidence.  See 38 C.F.R. §§ 189.31, 20.1304 (2004); cf. 
VAOPGCPREC 1-03, 69 Fed. Reg. 25177 (2004) (the Board may 
adjudicate claims where new evidence has been obtained if the 
appellant waives initial consideration of the new evidence by 
the agency of original jurisdiction).  The veteran's 
representative indicated at the May 2005 hearing that certain 
medical records would be submitted to the Board along with a 
waiver of initial RO consideration in the near future.  
However, the representative also inquired as to whether he 
could submit evidence from "independent doctors" in the 
future.  His statement regarding waiver of initial RO 
consideration does extend to that medical evidence that did 
not exist at that time.  In addition, when the evidence was 
submitted with cover letters from the claimant and 
representative, they elected not to waive agency of original 
jurisdiction consideration of that evidence.  Therefore, the 
Board must remand this claim.  

Accordingly, the Board REMANDS this claim for the following 
actions:

Readjudicate the claim for an increased 
rating for a lumbosacral spine 
disability in light of all the evidence, 
including a June 2005 non-VA 
chiropractor's report that has been 
recently received.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity for a 
response.  Then return the case to the 
Board for its review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (codified at 38 U.S.C. §§ 5109B, 7112 (West Supp. 
2005).



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


